Motion by respondent-appellant to clarify the opinion and order of this court, both dated May 22, 1972 (39 A D 2d 765), by amending same to provide that the increase therein for child support be made effective from the date of the granting of the amended judgment of separation, namely, October 22, 1971. Motion denied as unnecessary; any modifimation by this court speaks as of the date that the order or judgment appealed from was made, absent any declaration to the contrary. Munder, Acting P. J., Martuscello, Latham, Gulotta and Christ, JJ., concur.